DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal filed on 10/21/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
	/MICHAEL G HOANG/             Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                           

Response to Amendments

The Specifications Objection of record has been withdrawn from consideration. The 112(a) rejections of record have been withdrawn from consideration. The 112(b) rejection of record has been withdrawn from consideration.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 

In response to Applicants arguments regarding the Drawing Objections, 
The examiner respectfully responds these arguments are not found to be convincing because Fig. 5 only shows Bldg A and Bldg B, to be specific, two hollow boxes labeled Bldgs, or buildings, with no further outline, designation, or details for rooms or a corridor. The Applicant then argues that Fig. 3 shows the physical elements of controlled air dampers and air paths, which the Examiner would like to point out that the claims pertain to a method, and what is not shown is the method for controlling such elements, not the elements themselves. And finally, the idea that the withdrawal of a drawing objection because the Applicant can’t understand, or themselves can’t comprehend how to go about relating such information in Drawing form, does not convince the Examiner as Guiles, a patent from 1996 and before the advent of the internet and mass communication as we know it today, or at least when the application was filed, was able to succinctly outline drawings for a method; additionally, the Applicants admission of their lack of understanding of how to provide such drawings relative to a method further provides evidence that none of the Drawings presented within the disclosure show any of the claimed and Objected to elements, if indeed the Applicant still contends they not understand how to present such Drawings in method form, overcoming the argument; the Examiner would like to remind the Applicant that 37 CFR 1.83(a) states the drawings must show every feature of the invention specified in the claims, and those must be shown or the feature(s) canceled from the claim(s), with no new matter to be entered, of which the Examiner will hold the Applicant accountable to the Drawings filed 11/19/2018, per MPEP 608.04 (emphasis added).

In response to Applicants arguments, 
The examiner respectfully responds the Applicants arguments are moot in light of the new grounds of rejection below. 

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
The corridor as claimed within the method claims (adjacent or otherwise)
The Patient as claimed within the method claims
The patient room as claimed within the method claims
Controlling the conditioned air path as claimed within the method claims
Measuring a pressure differential between the patient room occupied by a patient and an adjacent corridor as claimed within the method claims
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “the plurality of sensors” which the Examiner interprets as a typographical error, which should read “a plurality of sensor locations” to obviate the objection.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “controlling the conditioned air path or return air path to the patient room to equalize the pressure of the air in the patient room and the corridor”, to which upon review of the Specifications filed 11/19/2018, while the Examiner was able to locate subject matter on Page 11, Line 1 pertaining to “a patient room having a return air path, or having exfiltration gaps allowing air to except from the building envelope, is pressurized by equalizing the room pressure with the pressure of an adjacent room OR corridor”, however the AND the corridor, as currently claimed.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites the limitation “wherein the desired pressure differential is computed based upon locations of the patient room and the adjacent corridor”, to which upon review of the Specifications filed 11/19/2018, the Examiner was unable to locate subject matter that would shed light upon how the desired pressure differential is computed based upon locations of the patient room and the adjacent corridor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “controlling the conditioned air path or return air path to the patient room to equalize the pressure of the air in the patient room and the corridor and minimize the pressure differential therebetween”, while then claiming “wherein the minimized pressure differential reduces air flow from the adjacent corridor to the patient room” in the contiguous lines. The idea of equalizing pressure seems to be counter intuitive to the limitation of a “minimized pressure differential” as if the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Planning and Designing an Isolation Facility in Hospitals (https://www.jrfhha.com/doi/JRFHHA/pdf/10.5005/jp-journals-10035-1036), hereinafter referred to as The Paper, in view of Guiles (US 5,538,471).

Regarding claim 1, The Paper shows a method of controlling the air flow of an HVAC system for a healthcare facility, the HVAC system including a heating and air conditioning system for supplying conditioned air to the building, and a return air path for removing air from the building, the return air path including a recirculate output for delivering return air to the conditioning system, and a relief output for exhausting return air to the atmosphere surrounding the building, the method comprising (the previous claim language it interpreted as the preamble, which carries no patentable weight): measuring a pressure differential between a patient room (Fig. 2) occupied by a patient and an adjacent corridor (Fig. 2, Page 51, second column, second paragraph – a pressure differential is measured between a patient room, which is a room that is for a patient, and an adjacent corridor located on the other side of the anteroom, by pressure transducers to move dampers in the supply and exhaust systems), controlling the conditioned air path (Fig. 2 – the supply air flow A) or return air path to the patient room to regulate the pressure of the air in the patient room and the corridor (Fig. 2, Page 51, second column, second 
Regarding claim 1 and the limitation “controlling the air path to the patient room to equalize the pressure of the air in the patient room and the corridor”, this is considered to be optimization of ranges. The courts have held that where general condition of claim(s) is disposed in The Paper (Fig. 2, Page 50, second column second paragraph/Page 51, second column, second paragraph – In Fig. 2, pressure control is maintained by controlling and modulating, thereby being capable of minimizing the pressure differential between the patient room and the adjacent corridor, with the main supply and exhaust dampers based on a signal from a pressure transducer located within the patient room; additionally The Paper shows in Fig. 1 a negatively pressurized room which the pressure control is done the same way as the positively pressurized room, that being the pressure control is maintained by modulating the main supply and exhaust dampers based on a signal from a pressure transducer located inside the patient room) where The Paper shows controlling the conditioned air path to the patient room to regulate the pressure of the air in the patient room and the corridor with a certain range between the patient positive pressure rooms pressure control in Fig. 2 and the negative pressure rooms pressure control in Fig. 1 by the modulating of the dampers associated with the patient room to control the pressures to equalize the pressure between the patient room and the corridor. It is not inventive to discover the optimum or workable range (MPEP 2144.05 Sect II.a). 
However, The Paper lacks showing a return air path.
 Guiles (US 5,538,471), a control system for an HVAC system, is in the same field of endeavor as The Paper which is a control system for an HVAC system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The Paper to incorporate the teachings of Guiles to provide a return air path, which would provide a dynamic particulate control system and method of operation are provided that substantially eliminate or reduce disadvantages and problems associated with conventional control systems (Col. 1, Lines 48-52).

Regarding claim 2, The Paper shows wherein controlling the conditioned air or return air path comprises controlling the air path to minimize a pressure differential between air in the patent room and the adjacent corridor (Fig. 2, Page 51, second column, second paragraph – pressure control is maintained by modulating dampers to control and adjust, and therefore capable of minimizing, the pressure differential between the patient room and the adjacent corridor).  
However, The Paper lacks showing controlling a speed of a fan in the conditioned air path or return air path.
Guiles teaches controlling a speed of a fan (Step 148, Fig. 3B) in the conditioned air path or return air path (Fig. 1, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The Paper to incorporate the teachings of Guiles to provide controlling a speed of a fan in the conditioned air path or return air path, which would provide a dynamic particulate control system and method of operation are provided that substantially eliminate or reduce disadvantages and problems associated with conventional control systems (Col. 1, Lines 48-52).

Regarding claim 3, The Paper shows wherein controlling the conditioned air or return air path comprises controlling a damper (Fig. 2, Page 51, second column, second paragraph, Line 5) in the air path to control the pressure differential between the patient room and the adjacent corridor (Fig. 2, Page 51, second column, second paragraph – pressure control is maintained by modulating dampers to control the pressure differential between the patient room and the adjacent corridor).  

Regarding claim 4, The Paper shows wherein the desired pressure differential is computed based upon locations of the patient room and the adjacent corridor (Fig. 2, Page 51, second column, second paragraph – the pressure control is modulated relative to the location of the pressure transducer, which is located within the patient room, and biases against air from the corridor, which is located adjacent to the patient room).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Planning and Designing an Isolation Facility in Hospitals, hereinafter referred to as The Paper, in view of Guiles (US 5,538,471), in further view of Belusa (US 5,720,658).

Regarding claim 5, The Paper shows wherein the conditioned or return air path is controlled to pressurize the air in the patient room in response to a combined measure of the relationship of the building air pressure at the plurality of sensor locations (Fig. 2, Page 51, second column, second paragraph – the pressure sensor is located within the patient room) and the desired pressure differential between the pressure of the patient room and adjacent corridor (Fig. 2, Page 51, second column, second paragraph – the conditioned air path for air to the patient room is controlled by a pressure control where in response to a pressure transducer, to obtain the desired pressure differential between the pressure in the patient room and the adjacent corridor).
However, the combination of The Paper and Guiles lacks showing a plurality of sensor locations.
Belusa (US 5,720,658), a pressurization control system for an HVAC system, is in the same field of endeavor as The Paper which is a pressurization control system for an HVAC system.
Belusa teaches a plurality of sensor locations (52/53, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of The Paper & Guiles to incorporate the teachings of Belusa to provide a plurality of sensor locations, which would provide a system for controlling the space pressurization of a room to establish a space pressure value for the room by conditioning air volume flow 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                    

/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762